DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.
Response to Arguments
Applicant's arguments filed on 11/11/2021 have been fully considered but they are not persuasive. 
Regarding section 112(f), Applicant argues:  “Since the designer can buy the ready-made codes, the ready-made intellectual property cores (IPs), and the ready-made software module, and the function of the depth map generator, the depth map generation module, the image capture pairs, the first image capturer, and the second image capturer which are ready-made can meet requirements of the designer … the applicant believes that the terms "depth map generator", "depth map generation module", "image capturer", and "image capture pair" should not invoke 35 U.S.C 112(t) or 35 U.S.C 112 (pre-AIA ), sixth paragraph…. ready-made, and not necessarily know structures of the depth map generator”

Applicant argues regarding section 103:  “Please refer to FIGS. 1, 2 and paragraphs [0022-0023], [0026] of the present invention. Paragraph [0026] of the present invention discloses … AAPA fails to disclose the technical feature "the plurality of depth maps having different working ranges" disclosed by the currently amended claim 1 of the present invention.”
Examiner notes that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
A “working range” of a camera can embody different operation ranges, including focus, feature resolution, field of view, and depth of field, each limiting the capability of depth map determination.  Also note Wan is cited below for the depth of field embodiments of the working range.
Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed by a method claim, or by claim language that does not limit an apparatus claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  Other examples are where the claim passively indicates that a function is performed or a structure is used without requiring that the function or structure is a limitation on the claim itself.  The clause may be given some weight to the extent it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention.  In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005).  Further, during prosecution, claim language that may or may not be limiting should be considered non-limiting under the standard of the broadest reasonable 
Claims 1-25 recite “image capture pairs ... depth map generation module ... first image capturer ... depth map generator ... ” generic terms modified by functional language but not modified by structure or a structural term and not naming a structure readily recognized by persons of skill in the art to perform the claimed function.  The limitations invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, and shall be construed to cover the corresponding structure described in the specification and equivalents thereof.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and distinctly claim that which Applicant regards to be his own invention.  See 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  A statement by an applicant in the specification or made during prosecution identifying the work of another as prior art is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones  & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).  The examiner must determine whether the subject matter identified as prior art is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another.  MPEP 2129.
 “When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 415, 82 USPQ2d 1385 (2007).

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over prior art admitted by the Applicant (“AAPA”) in view of US 20160182893 to Wan (“Wan”).
US 20140267243 (“Venkataraman”) and in view US 20140184640 (“Putraya”).  See AAPA in statements made in the Specification and Applicant’s communications, such as arguments submitted on 04/15/2021.
Regarding Claim 1:  “A depth map generation device, comprising:
a [plurality] of image capture pairs, and the [plurality] of image capture pairs having different baselines;  (“In the prior art, a depth map generation device utilizes a first image (e . g . a left eye image) and a second image (e . g . a right eye image) captured by a first image capturer (e . g . a left eye image capturer) and a second image capturer (e . g . a right eye image capturer) … a baseline exists between the first image capturer and the second image capturer, the depth map has a corresponding working range (that is, a valid area of the depth map) .”  AAPA, Specification, Paragraph 3. See treatment of a plurality of cameras below.)
a depth map generation module coupled to the plurality of image capture pairs, generating a plurality of depth maps corresponding to the plurality of image capture pairs according to image pairs captured by the plurality of image capture pairs,  (“In the prior art, a depth map generation device utilizes a first image (e.g. a left eye image) and a second image (e.g. a right eye image) captured by a first image capturer (e.g. a left eye image capturer) and a second image capturer (e.g. a right eye image capturer) included in depth map generation device respectively to generate a depth map including 
a processor coupled to the depth map generation module outputting one depth map of the plurality of depth maps, or outputting a blending depth map composed of a part or all of the plurality of depth maps according to depth of a target object and the different working ranges.”  (Note that merely or optionally outputting results determined elsewhere requires no material processing.  Cumulatively note:  “depth map generation device respectively to generate a depth map including an interested object.”  AAPA, Specification, Paragraph 3.  See treatment of additional embodiments in the secondary references: “a processor; and memory containing an image processing pipeline application [thus coupled to the depth generation module application] ... depth map is used to select the pair of pyramid levels to blend and synthesize each input camera resolution pixel based on its depth and level of detail mapping,” and thus according to the corresponding working ranges of each camera and depth of each captured content. Venkataraman, Paragraphs 46, 78, 
AAPA does not teach the claim features below:  
“a plurality of image capture pairs, and the plurality of image capture pairs having different baselines; … and the plurality of depth maps having different working ranges, wherein a working range of a depth map corresponding to each image capture pair is determined by a baseline of the each image capture pair; and … wherein when an object is located within the working range of the depth map corresponding to the each image capture pair, the processor does not misjudge a distance between the object and the depth map generation device,”  
Putraya teaches an embodiment of the above claim feature in the context of forming depth maps:  “The camera module 36 and/or the camera module 37 may, but need not, be stereoscopic (also referred to herein as stereo) cameras or any other suitable cameras. In one example embodiment, the camera modules 36, 37 may automatically capture images of the same information ( e.g., a scene) from two different viewpoints. For instance, the camera module 36 may capture an image(s) of information from one viewpoint and the camera module 37 may capture an image(s) of the same information from a different viewpoint. As such, 
AAPA also does not teach an alternative embodiment: “or outputting a blending depth map composed of a part or all of the plurality of depth maps according to depth of a target object and the different working ranges”   (Also, “in two dimensions (2D) or three dimensions (3D)). At present, panoramic imaging may be utilized to merge various images to generate a single image ... blended to form a smooth transition”  Putaya, Paragraphs 4, 46-47.  Similarly, see “The DFD depth estimates from each pair of images in the set may then be combined to obtain a full depth map”  in Wan, Paragraph 7 and statement of motivation below.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA to implement the above claim functions as taught in Putaya, “to increase the field of view by stitching a sequence of images (for example, in two dimensions (2D) or three dimensions (3D)).”  Putraya, Paragraph 4.	
Cumulatively, AAPA and Putraya do not teach an alternative embodiment of “baselines” and “working ranges” representing depth range limitations of the captured image pairs (as opposed to field of view limitations of the captured image pairs).
Wan teaches the above embodiment in the context of generating depth maps from images:  “To cover the entire depth, a number or set of images (more than 2) with small DoF can be taken with different focus distance to cover different depth ranges. The DFD depth estimates from each pair of images in the set may then be combined to obtain a full depth map.”  Wan, Paragraph 7.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA and Putraya to implement the above claim functions as taught in Wan, in order “to obtain a full depth map.”  Wan, Paragraph 7.	

Regarding Claim 2:  “The depth map generation device of claim 1, wherein the plurality of image capture pairs comprises: at least one first image capturer; and a plurality of second image capturer, each second image capturer and a corresponding first image capturer circuit form an image capturer pair of the plurality of image capturer pairs.”  (“In the prior art, a depth map generation device utilizes a first image (e . g . a left eye image) and a second image (e . g . a right eye image) captured by a first image capturer (e . g . a left eye image capturer) and a second image capturer (e . g . a right eye image capturer)”  AAPA, Specification, Paragraph 3.  AAPA does not discuss using a plurality of pairs, however mere 
Regarding Claim 3:  “The depth map generation device of claim 1, wherein the depth map generation module is a depth map generation, the processor selects one image capture pair of the plurality of image capture circuit pairs to make the depth map generation generate a first depth map according to an image pair captured by the image capture pair, and the processor outputs the first depth map.”  (Note that this claim does not limit how a selection is made.  Prior art teaches:  “depth map generation device respectively to generate a depth map including an interested object.”  AAPA, Specification, Paragraph 3.  See treatment of additional embodiments in the secondary references: “the viewpoint of the second camera is selected as a reference viewpoint”. Venkataraman, Paragraph 99-100, and statement of motivation in Claim 1.  Also, “the panoramic generation module 78 may determine depth map data of a captured image(s) based on a distance from a point where the image(s) was captured.”  Putaya, Paragraphs 42, 47, and statement of motivation in Claim 1.)
Regarding Claim 4:  “The depth map generation device of claim 3, wherein the processor determines whether to switch another image capture pair of the plurality of image capture circuit pairs to capture an image pair according to depth corresponding to at least one predetermined object to make the depth map generation update the first depth map accordingly.”  (Prior art teaches:  “depth map generation device respectively to generate a depth map including an interested object” which indicates that images are selected according to including an interested object.  AAPA, Specification, Paragraph 3.  See treatment of additional embodiments in the secondary references: “object being visible in some but not all of the images ... the viewpoint of the second camera is selected ...”. Venkataraman, Paragraph 99-100, and statement of motivation in Claim 1.  Also, “registration on at least two images associated with respective items of depth map data ... The method may further include determining at least one overlap region between the two images within at least first and second items of the depth map data,” indicating selection of additional images based on items/objects of interest.   Putaya, Paragraph 10, and statement of motivation in Claim 1.)
Regarding Claim 5:  “The depth map generation device of claim 3, wherein the depth map generator generates a preset depth map according to an image pair captured by a preset image capture pair, the processor determines depth corresponding to at least one predetermined object according to the preset depth map, and the processor selects the image capture pair of the plurality of image according to the depth corresponding to the predetermined object.”  (Note that this claim does not limit how a selection is made.  Prior art teaches:  “depth map generation device respectively to generate a depth map including an interested object.”  AAPA, Specification, Paragraph 3.  See treatment of additional embodiments in the secondary references: “the viewpoint of the second camera is selected as a reference viewpoint”. 
Regarding Claim 6:  “The depth map generation device of claim 1, wherein the depth map generation module comprises a plurality of depth map generators, and the processor outputs the blending depth map composed of the part or the all depth maps of the plurality of depth maps generated by the plurality of depth map generators.”  (“depth map is used to select the pair of pyramid levels to blend and synthesize each input camera resolution pixel based on its depth and level of detail mapping”. Venkataraman, Paragraphs 46, 78, 147, and statement of motivation below.  Also, “in two dimensions (2D) or three dimensions (3D)). At present, panoramic imaging may be utilized to merge various images to generate a single image ... blended to form a smooth transition”  Putaya, Paragraphs 4, 46-47, and statement of motivation below.)
Regarding Claim 7:  “The depth map generation device of claim 6, wherein if a depth map generator of the plurality of depth map generators is a master depth map generator, the master depth map generator outputs a depth map generated by the master depth map generator to the processor, and another depth map generator of the plurality of depth map generators corresponding to the master depth map generator is a slave depth map generator, and the slave depth map generator outputs a depth map generated by the slave depth map generator to the master depth map generator.”  (Note that slave generator is a mere duplication of the master generator; see treatment of duplication above.  Further note that the 
Regarding Claim 8:  “The depth map generation device of claim 6, wherein partial depth map generator of the plurality of depth map generators are comprised in a master depth map generator group.”  (Note that partiality can refer to processing partiality or data partiality such as pixels or regions.  Prior art teaches example embodiments: “pixel depth estimates in the initial depth map; and determining the depth of the surface of the scene object based upon at least one pixel depth estimate within the initial depth map marked as confident within the confidence map,” and “constructing a depth map within the selected region of interest”  Venkataraman, Paragraphs 11, 84.  “The panoramic generation module 78 may perform labeling on each of the planes ( e.g., depth planes 1 and 2) in the overlap region(s) between the two adjacent images, ( e.g., images 1 and 2), as shown in FIGS. 4A and 48”  Putaya, Paragraph 58. See statements of motivation in Claim 1.)
Regarding Claim 9:  “The depth map generation device of claim 8, wherein a first master depth map generator of the master depth map generator group generates and transmits a time synchronization signal to a first slave depth map generator corresponding to the first master depth map generator, and the first slave depth map generator transmits the time synchronization signal to a second master depth map generator of the master depth map generator group.”  (Note that the claim does not limit the nature of time synchronization signal.  Prior art teaches example embodiments: “the closer in time at which the image data is captured by each of the cameras, the less likely that variations in light intensity ( e.g. the otherwise imperceptible flicker of fluorescent lights) or object motion will result in time dependent variations between the captured images. ... performing time based filtering to smooth variations over time ... ” indicating that signaling synchronous images and sequential images is required.  Venkataraman, Paragraphs 5, 84.  “according to one viewpoint and camera module 37 may automatically capture image B, substantially simultaneously with the capturing of image A, according to a different viewpoint. In this regard, the panoramic generation module 78 may determine depth map data ( e.g., depth plane 1 and depth plane 2) for either image A or image,” indicating that the different viewpoint signals are time synchronized or captured by substantially synchronous capture signals.  Putaya, Paragraph 51. See statements of motivation in Claim 1.)
Regarding Claim 10:  “The depth map generation device of claim 9, wherein the second master depth map generator transmits the time synchronization signal to a second slave depth map generator corresponding to the second master depth map generator.”  (Note that the claim does not limit the nature of time synchronization signal.  Prior art teaches example embodiments: “the closer in time at which the image data is captured by each of the cameras, the less likely that variations automatically capture image B, substantially simultaneously with the capturing of image A, according to a different viewpoint. In this regard, the panoramic generation module 78 may determine depth map data ( e.g., depth plane 1 and depth plane 2) for either image A or image,” indicating that the different viewpoint signals are time synchronized or captured by substantially synchronous capture signals.  Putaya, Paragraph 51. See statements of motivation in Claim 1.)
Regarding Claim 11:  “The depth map generation device of claim 8, further comprising: a hub coupled between the master depth map generator group and the processor, the processor processes each of the plurality of depth maps in turn through the hub.”  (“The processor is also configured to communicate with one or more different types of memory 108 that can be utilized to store image data” where memory or the memory bus is the hub through which the processing applications output image data.  Venkataraman, Paragraphs 87, 142.  Also note that “the process illustrated in FIG. 6 can be repeated with sets of image data to synthesize a sequence of video frames that can then be encoded and stored … to synthesize additional images and/or video sequences utilizing alternative viewpoints, focal depths and/or depths of field.” indicating processing in turn.  Venkataraman, Paragraph 110.)
Regarding Claim 12:  “The depth map generation device of claim 1, wherein an image capture pair of the plurality of image capture pairs corresponds to a baseline.”  (Note that the claim does not limit the definition of the baseline.  Further AAPA teaches:  “a baseline exists between the first image capturer and the second image capturer, the depth map has a corresponding working range (that is, a valid area of the depth map) .”  AAPA, Specification, Paragraph 3.)
Regarding Claim 13:  “The depth map generation device of claim 1, wherein the processor outputs the depth map or the blending depth map according to at least one predetermined object.”  (See reasons for rejection in Claims 1 and 4.)
Claim 14 is rejected for reasons stated for Claim 1.
Claim 15 is rejected for reasons stated for Claim 3 in view of Claim 14 rejection.
Claim 16 is rejected for reasons stated for Claim 4 in view of Claim 15 rejection.
Claim 17 is rejected for reasons stated for Claim 5 in view of Claim 15 rejection.
Claim 18 is rejected for reasons stated for Claims 1 and 6.
Claim 19 is rejected for reasons stated for Claims 1, 5, and 6 in view of Claim 18 rejection.
Claim 20 is rejected for reasons stated for Claims 5. 6. and 8 in view of Claim 18 rejection.
Claim 21 is rejected for reasons stated for Claim 5 in view of Claim 18 rejection.
Claim 22 is rejected for reasons stated for Claims 1, 6-8.
Claim 23 is rejected for reasons stated for Claims 1 and 7 in view of Claim 22 rejection.
Claim 24 is rejected for reasons stated for Claim 9 in view of Claim 22 rejection.
Claim 25 is rejected for reasons stated for Claim 10 in view of Claim 24 rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140267243 (“Venkataraman”) and US 20140184640 (“Putraya”) as cited in prior Office Actions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483